Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8, 9, 11, and 16 are pending.  Claims 3-7, 10, 12-15, 17 and 18 ae cancelled.
A
A
A
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 USC 112(b), the amendments to claim 8 overcome the addressed issues. Regarding the rejections under 35 USC 112(a), the amendments to claim 8 overcome the addressed issues. 
Regarding claim 16 and the language “together form an antenna array system configured to self-calibrate,” the applicant asserts that the MPEP allows the applicant to recite the invention in terms of functional language.  That claim language can be drafted in the form of functional language is not disputed.  Rather, the rejection is based on the lack of clarity with respect to the scope of the addressed language since the claim language specifically states that the antenna array system is configured to self-calibrate wherein the antenna array system is formed by the transceiver and the plurality of devices.  However, the claim language “an antenna array system configured to self-calibrate” does not provide a clear definition of the metes and bounds of the claim. It is not clear what aspect of the configuration of the antenna array system, defined merely by remotely disposing a transceiver and a plurality of devices, represents a function of self-calibration” encompasses: does this encompass the use of signals and measurements; does this encompass the mere comparison of an arrangement of the relative positions of devices to a known arrangement; does this encompass the results of a comparison of a calculated relative bearing of a target to a determined relative bearing of the target? What are the supposed steps/functions associated with “self-calibration” of an antenna array system? It remains unclear whether the steps of “determining a difference . . . signals respectively received at the various receivers" are supposed to be representative of the self calibration or not since the claim language does not make such clear.  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, 
Regarding the rejection of the claim 16 under 35 USC 112(a) and (b), while the amendments address most of the issues, the issue directed to the “transceiver CPU makes changes” or as amended “the transceiver CPU infers a different relative geometry  . . . and respectively assigns a plurality of weight values with the signals . . .” remains unclear and is insufficiently enabled.  First, there is no claimed relationship between the inference of a different relative geometry and the assigning of weight values to received signals.  Secondly, the scope of the step of “assigning weight values” is insufficiently described and enabled by the specification as originally filed.  In reference to the determined differences, the specification is limited to a single paragraph associated with the self-calibrating based thereon. Specifically, paragraph [0026] states “(t)hus, for example, different phase compensations can be assigned to the received phase values associated with the signals respectively received at the various receivers” and “(t)uning of the phase compensations or other aspects of the calculation can be done . . .” however, this does not sufficiently disclose and enable the broader concept specified in the claim for “respectively assigns a plurality of weight values with the signals . .
Regarding the prior art rejection, the applicant argues that a prima facie case is not presented because  “no description was provided as to exactly where each claimed element of claims 1, 2, 8, 9, and 11 could be found within the alleged reference.”  Firstly, it is unclear what the applicant means by the “alleged reference” since the reference is both identified and is represented by a patent document; it is not merely “alleged” to exist.  Secondly, the applicant fails to address how the claim language distinguishes over the prior art and therefore the rejection is maintained and the allegation that the rejection did not point out the claimed subject matter is not agreed with.  Moreover, according to 35 USC 132(a), 
“Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention.”
Moreover, as noted in In re Jung 98 USPQ2d 1174 (Fed. Cir. 2011),
“Patent examiner is not required to make on-record claim construction of every term in every claim rejected in application, and to explain every possible difference between prior art and claimed invention, in order to make out prima facie rejection of claims under 35 U.S.C. §132, since prima facie case is merely procedural device that enables appropriate shift of burden of production, and examiner meets initial burden of production under Section 132 by setting forth statutory basis for rejection, and reference or references relied on, in sufficiently articulate and informative manner that applicant is properly notified and able to respond.
Therefore, the applicant’s argument with respect to the rejection of claims 1, 2, 8, 9, and 11 over LeMire et al are not persuasive to overcome the rejection and the rejection is maintained.
Regarding the rejections under 35 USC 103, the applicant substantially repeats the assertions associated with the allegation that since the Office Action supposedly did not describe each element by element of the claimed invention.  As noted above, the Office Action notified the applicant of the reason for the rejections, provided such references and described the teachings of such references in a sufficiently informative manner.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Finally, the only claim language addressed by the applicant is directed to determining a difference between a measured value and a calculated value in order to infer a different relative geometry and respectively assign weight values to received signals. However, as noted, the assigning of weights is directed to new matter that is required to be canceled and the comparison of measured and calculated values is noted in the applicant’s own specification as being known in the art and described by patents 9,024,812 and 8,798,911 (see for example [0018].  Thus, it is hard to imagine how such differentiates the claimed subject matter so as to represent novel and patentable subject matter.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 sets forth the language “respectively assigns a plurality of weight values associated with the signals respectively received at the various receivers.”  This language represents new matter that was not originally described in the specification as filed.  The original description associated with the information provided by a determined difference between a measured value based on signal characteristics and a calculated value  based on determined GPS data  obtained from GPS data in the received avionics signals and GPS data regarding the host vehicle is limited to the following in [0026],
“(f)or example, the processor can infer a different relative geometry of the array of receivers based on the determined difference. Thus, for example, different phase compensations can be assigned to the received phase values associated with the signals respectively received at the various receivers. Tuning of the phase compensations or other aspects of the calculation can be done until the measured value is within a predetermined threshold of the calculated value.”
It is not evident how the description set forth above fully encompasses or suggests that the claimed subject matter since it is specific to the assignment of phase compensations being assigned to received phase values.  Such disclosure does not reasonably convey to one of ordinary skill in the art that the applicant had possession of the subject matter as instantaneously claimed for assigning weight values to received signals. Thus, the subject matter represents new matter that is required to be canceled.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16 includes inferring a different relative geometry of the array of receiver based on a determined difference between a measured value based on signal characteristics and a calculated value based on determined global positioning system data obtained from GPS data in the received avionics signals and GPS data regarding the host vehicle.  Subsequently, the determined difference is used (1) to infer a different relative geometry of the array of receivers and (2) to assign a plurality of weight values to the signals received at the various receivers. The specification does not sufficiently enable the manner in which weights are assigned to the signals at the receivers since (1) the specification does not use the terminology “weights” and (2) other than the specification’s statement of intent “different phase compensations can be assigned to the received phase values associated with the signals respectively received at the various receivers” there is no description as to the manner in which “weights” are assigned.  Furthermore, as the claim lacks any specification of a relative geometry of the receivers, inferring a “different relative geometry” is insufficiently enabled.  There is nothing in the claim that would necessarily suggest that a determined difference is representative of a different or changed relative geometry. Since the claim asserts that the calculated value is derived from the GPS data of the host vehicle and GPS data in received avionics signals, the calculated value and the measured value are necessarily position data.  However, the claim lacks any specification of the source of any of the avionics signals; rather the receivers are merely capable of receiving avionics signals but are not specifically defined as receiving the same signal from a single source.  There is no calibration source nor target emitter associated with the claim.  As such, the received avionics signals are not specific to position data from the same source so as to describe a different arrangement nor does the claim assert that the GPS position data received in avionic signals at each of the receivers are derived from the same source.  Thus, the full scope of the claim is not sufficiently enabled by the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim fails to clearly and distinctly define the subject matter since the claim sets forth a measured value based on signal characteristics and a calculated value based on determined GPS data obtained from received avionics signals.  However, the claim lacks any specific source of transmission or that each of the receivers are receiving a signal from the same source of transmission.  The claim fails to clearly and distinctly set forth that the avionics signals are associated with a signal source and that each of the transceiver/receivers are receiving a signal from such signal source.  As such, the metes and bounds of the measured and calculated values are not clearly and distinctly defined in the claims.   
The claim language “a different relative geometry” lacks clarity since there is no initial relative geometry.  As such, it is unclear what the scope and meaning of “a different relative geometry” is related to.
The claim language “weight values” fails to clearly and distinctly define the subject matter since it is unclear what the metes and bounds of such encompass, particularly in light of the fact that the specification is devoid of use of such language.  
G
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LeMire et al (8,378,881).
LeMire et al (8,378,881) disclose a system and method for collision avoidance in an unmanned aerial vehicle, for example see FIGs. 1 and 3.  Specifically, the system includes a plurality of radar sensors located at various positions along the body of the UAV wherein the radar sensors can include one or more antennas, a transceiver coupled to the antennas, sensor processing circuitry and wireless communication circuitry and wherein the radar sensors can be configured to operate as a phased array radar (2:43-49).  The radar sensors are coupled in a network having a master sensor and one or more slave sensors which can be coupled in a wired or wireless manner (2:50-57); the radar sensors and central processing circuitry communicate wirelessly with each using any of the IEEE 802.11, Bluetooth or other Common Data Link high speed wireless communication protocols (3:19-26). The central processing circuitry can accumulate and store detection information from each of the radar sensors as it executes collision avoidance algorithms and/or tracking algorithms.  The tracks derived from radar sensors can be combined with tracks derived from other sensors such as an automatic dependent surveillance-broadcast/traffic information services-broadcast type sensor (ADS-B/TIS-B) (4:12+). The sensors are "plug and play" sensors that can be added or removed from the network with relative ease and minimal reconfiguration of the network. It is inherent that the relative positions of the plurality of radar sensors are known in order to ascertain the bearing of an object being detected and any anticipated maneuvers or in order to operate as a distributed phased array In several 
The applicant has amended the claims to incorporate an ACAS-Xu CPU in the transceiver, i.e. an Airborne Collision Avoidance System processor for a UAV.  Since LeMire et al disclose an Airborne Collision Avoidance System processor integrated on UAV and it operates in airspaces that “may be governed by various regulatory agencies that promulgate rules for maintaining safety within their respective airspace,” it is deemed to meet the scope of the claimed subject matter.  Alternatively, as noted in the applicant’s own specification at [0015], “ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”  Thus, .
Claims 1, 2, 8, 9, 11, and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over LeMire et al (8,378,881) in view of the Applicant’s Admitted Prior Art.
LeMire et al disclose the subject matter substantially as claimed including a transceiver processor that operates as an airborne collision avoidance system for the UAV which would be operating within the “national airspace system of the United States or in other airspaces frequented by commercial or other non-military aircraft . . . airspaces governed by various regulatory agencies that promulgate rules for maintaining safety within their respective airspace” (1:13-25).
The Applicant’s Admitted Prior Art includes the following statement at [0015]:
“ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify LeMire et al by adhering to the regulatory agencies that set the standards for collision avoidance systems, such as the FAA over US airspace, by using an ACAS-Xu processor as the airborne collision avoidance system processor of LeMire et al in view of the teachings of the conventionality and requirement of such by the Applicant’s Admission of Prior Art and since use of known techniques and elements to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc
Also disclosed in the Applicant’s Admission of prior art is the teaching to Smith (8,798,911) at [0018]. Smith teach the conventionality in situational awareness for an aircraft that “describe methods of using bearing determined from the ADS-B signals to provide a correction to the bearing measured by the directional antenna.”  Thus, the determination of a difference between a measured value and a calculated value and to make changes (corrections) based on such differences is disclosed by the applicant’s admission to be known in the art.
Claims 1, 2, 8, 9, 11, and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) in view of the Applicant’s Admitted Prior Art.
Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) disclose the advantages of distributed antenna arrays over conventional arrays, such as in radar and communication applications (Abstract).  Figure 1(c) exemplifies a networked architecture wherein the primary advantages are the ability to reconfigure and add elements, adaptability to the operational environment and the ability to upgrade via software (1.2 Wireless Beamforming and its Advantages).  The elements are distributed over one or more platforms, including UAVs.  Jenn et al show the radar/beamforming equations.  Jenn et al show the architecture in Figure 7 including randomly distributed Transmit/Receive Modules, each of which is exemplified in Figure 8, including an antenna Array Element, a processor (DDS Modulator D/A and Demodulator A/D) configured to down-convert and digitize received avionics signals, a clock (Sync Circuit), and an interface (Wireless Module/Modem).  Each module communicates with a Beamformer/Controller that is configured to transmit and receive avionics signal between itself and each Array Element.  As the signal path is wireless, an equivalent interface is associated with the Beamformer/Controller to provide the necessary protocol.  The synchronization process is set Sensor Synchronization, Geolocation, and Wireless Communication in a Shipboard Opportunistic Array” (Reference 10).  In light of its application to radar, the information available thereat and the synchronization of clocks, the intended use of any information is based on the fact that the clocks are synchronized, including that which is associated with “the determined relative bearing” as it may relate to the formed beam. Moreover, since the array radiates/receives energy in an associated radar beam pattern at various beam angles, the bearing of the beam relative to the array is determined.  Additionally, the recitation of radar and electronic warfare applications, suggests the angular locating of targets. In light of the teachings of the distributed array as well as the use of UAVs, one of ordinary skill in the art would clearly find it obvious to extend the teachings to a distributed antenna array on a UAV.
Jenn et al teach the subject matter substantially as claimed as set forth above but fail to specify: an ACAS-Xu processor and determining a difference between a measured value and a calculated value and the ACAS-Xu makes changes based on the difference (as best understood, this claim language is being interpreted simply as a comparison of two values and a responsive maneuver).
As disclosed in the Applicant’s Admission of prior art at [0015], “ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”  Since ACAS-X represents a standard defined by the FAA for collision avoidance system as set forth in the applicant’s own specification and since Jenn et al are applicable to the use of a distributed antenna system on a platform for purposes of radar, communications and electronic warfare, use on an airborne system, including UAVs, would have been obvious to the artisan, and in order to meet the regulatory standards of collision avoidance to use an ACAS-Xu processor in the system of Jenn et al.
As disclosed in the Applicant’s Admission of prior art to Smith (8,798,911) at [0018], Smith teach the conventionality in situational awareness for an aircraft that “describe methods of using bearing determined from the ADS-B signals to provide a correction to the bearing measured by the directional antenna.”  As such, it would have been obvious to one having ordinary skill in the art to modify Jenn et al by self-calibrating the distributed antenna array on the basis of teachings of Smith wherein a measured bearing using the distributed radar antenna array is compared with a calculated bearing using data in an ADS-B broadcast.  Combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The claimed subject matter regarding the self-calibration technique is substantially equivalent to that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646